        Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

AARON GARRETT, as Personal Representative of the
Wrongful Death Estate of Andres Grado, deceased,

       Plaintiff,

v.                                                    Cause No.

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF EDDY, and
BILLY MASSINGILL,

       Defendants.

        COMPLAINT FOR THE RECOVERY OF DAMAGES CAUSED BY THE
          DEPRIVATION OF CIVIL RIGHTS AND WRONGFUL DEATH

       Plaintiff brings this complaint for damages caused by the violation of the civil and

constitutional rights of decedent Andres Grado. Plaintiff files this complaint under the federal

Civil Rights Acts, and the Constitution of the United States. Plaintiff also brings claims under the

New Mexico Tort Claims Act and Wrongful Death Act. In support of this Complaint, Plaintiff

alleges the following:

                                JURISDICTION AND VENUE

       1.      Jurisdiction over the subject matter of this action is conferred by 28 U.S.C. §§ 1331,

1367 and 42 U.S.C. §§ 1983, 1988.

       2.      Venue is proper as the acts complained of occurred exclusively within Eddy

County, New Mexico.
        Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 2 of 8



                                           PARTIES

       3.      Plaintiff is the duly appointed personal representative of the Wrongful Death Estate

of Andres Grado, deceased. Mr. Grado was an inmate in the custody and care of the Eddy County

Detention Center (hereinafter “ECDC”) from December 31, 2018 to January 4, 2019.

       4.      While incarcerated, Mr. Grado was completely dependent upon ECDC for his care

and well-being.

       5.      Defendant Board of County Commissioners for the County of Eddy (“Board”) is a

governmental entity within the State of New Mexico and a “person” under 43 U.S.C. § 1983. The

Board owned and operated ECDC as a county jail and detention center.

       6.      At all material times, Defendant Massingill was employed by the Board as the

Warden of ECDC.

       7.      Defendant Massingill was acting under the color of state law and within the course

and scope of his employment by the Board at all material times.

       8.      Defendant Massingill is being sued in his individual capacity only.

                                 FACTUAL BACKGROUND

       9.      On December 31, 2018 in Eddy County, New Mexico, Mr. Grado was arrested and

was booked into ECDC.

       10.     Mr. Grado was 30 years old.

       11.     When he arrived at ECDC, Mr. Grado was visibly intoxicated.

       12.     Mr. Grado later informed the nurse and guard on duty that he was not feeling well

and his chest hurt.

       13.     Mr. Grado continued to complain to ECDC personnel that he was not feeling well.

       14.     On January 3, 2019, an ECDC nurse finally went to Mr. Grado’s cell and found that

Mr. Grado was sweating, pale, and anxious.
          Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 3 of 8



          15.   Mr. Grado began to have convulsions and seize. An ECDC corrections officer

attempted to restrain Mr. Grado and performed CPR on Mr. Grado.

          16.   Mr. Grado was taken to Carlsbad Medical Center and then airlifted to University

Medical Center in Lubbock, Texas.

          17.   Mr. Grado passed away on January 4, 2019, as a result of alcohol withdrawal.

          18.   ECDC had no policies or procedures in place to screen for, monitor or treat inmates

suffering from alcohol abuse who might experience alcohol withdrawal and b injured or die as a

result.

      COUNT I: VIOLATION OF DUE PROCESS INADEQUATE MEDICAL CARE
                            (Defendant Massingill)

          19.   Plaintiff restates each of the preceding allegations as if fully stated herein.

          20.   Plaintiff has a Fourteenth Amendment right to humane conditions of confinement

and adequate medical care.

          21.   Defendant Massingill knew chest pain is an obvious sign of a serious medical

condition.

          22.   Defendant Massingill knew ECDC was unequipped to monitor for or treat Mr.

Grado’s condition at the jail.

          23.   Defendant Massingill knew Mr. Grado should have been transported to a hospital

for appropriate medical care.

          24.   Defendant knew any medical provider in the community would send a patient

experiencing chest pain and symptoms or alcohol withdrawal to an emergency room for further

evaluation.

          25.   Mr. Grado told medical staff he was not feeling well as he was being booked into

ECDC.
         Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 4 of 8



        26.     Defendant failed to provide Mr. Grado medication or treatment for his alcohol

withdrawal.

        27.     Mr. Grado began experiencing chest pain soon after being booked into the jail.

        28.     Defendant Massingill failed to adequately respond to his medical condition.

        29.     Defendant Massingill actively ignored Mr. Grado’s symptoms.

        30.     Mr. Grado was completely reliant on Defendant Massingill for his medical needs

while at the jail.

        31.     Mr. Grado had no ability to contact 911 on his own while housed at the jail.

        32.     Defendant Massingill acted as gate-keepers to Mr. Grado’s care.

        33.     On January 1, 2019, Mr. Grado began experiencing symptoms of a alcohol

withdrawal.

        34.     Mr. Grado required immediate hospitalization on January 1, 2019.

        35.     Instead, Defendant Massingill left Mr. Grado in his cell.

        36.     Mr. Grado called for medical care for two days complaining of chest pain and other

pains before he finally seen by the nurse.

        37.     Defendant Massingill knew Mr. Grado’s chest pain was so excruciating he was

vomiting and hallucinating as a result.

        38.     Mr. Grado suffered a seizure on January 3, 2019.

        39.     The severity of Mr. Grado’s condition was obvious to everyone who saw him.

        40.     The seriousness of Mr. Grado’s medical condition was so obvious that inmates in

the pod with Mr. Grado attempted to get him medical care.

        41.     Defendant Massingill called 911 only after Mr. Grado had experienced a seizure,

lost consciousness, bowel, and bladder control.
        Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 5 of 8



        42.    Defendant Massingill began life-saving measures, including CPR for several

minutes after Mr. Grado lost consciousness and they were not able to detect a pulse.

        43.    Defendant Massingill knew the risks Mr. Grado faced when he faced an extended

length of time without oxygen to his brain.

        44.    While Mr. Grado lay unconscious with no pulse in the cell at ECDC, Defendant

Massingill exhibited no compassion or concern for Mr. Grado.

        45.    Defendant Massingill was deliberately indifferent to a serious and obvious medical

need when they failed to treat Plaintiff’s chest pains.

        46.    As a proximate and foreseeable result of Defendant Massingill’s deliberate

indifference to Mr. Grado’s serious, obvious medical condition, Plaintiff suffered injuries

including death, physical injuries, pain and suffering, emotional distress, exacerbation of his

medical condition.

               COUNT II: NEGLIGENT PROVISION OF MEDICAL CARE

        47.    Plaintiff restates each of the preceding allegations as if fully stated herein.

        48.    Defendants had a duty to ensure Mr. Grado received adequate care while housed at

ECDC.

        49.    Mr. Grado began experiencing chest pain and other symptoms of alcohol witdrawal

on January 1, 2019.

        50.    Mr. Grado began experiencing chest pain and other symptoms so severe it caused

him to vomit and pass out.

        51.    The standard of care required immediate transport to a hospital once he began

exhibiting these symptoms.
        Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 6 of 8



        52.    A reasonable healthcare provider would have adhered to the medical standard of

care.

        53.    A reasonable healthcare provider would have transported Mr. Grado to a hospital

the moment he began exhibiting symptoms of chest pain.

        54.    Upon information and belief, ECDC has created a policy of refusing transport of

inmates to the hospital as a cost-saving strategy.

        55.    Defendants employ medical staff at ECDC.

        56.    Defendants are vicariously liable for the acts and omissions of its employees by

respondeat superior.

        57.    Defendants had a duty to properly and adequately train its medical staff to respond

properly to emergency situations.

        58.    Defendants breached their duty of care.

        59.    Defendants’ negligence caused Mr. Grado death and damages.

        60.    Defendants’ negligence was the proximate cause of this damage.

        61.    As a proximate and foreseeable result of Defendants’ negligence to Mr. Grado’s

serious, obvious medical condition, Plaintiff suffered injuries including death, physical injuries,

pain and suffering, emotional distress, exacerbation of his medical condition.


 COUNT III: CUSTOM AND POLICY OF VIOLATING CONSTITUTIONAL RIGHTS

        62.    Plaintiffs restate each of the preceding allegations as if fully stated herein.

        63.    The Board delegated the responsibilities of running ECDC to Defendant

Massingill.

        64.    Pursuant to state law, jail administrators acting in their official capacity are

regarded as the final policy makers of their respective institutions.
          Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 7 of 8



       65.     Defendant Massingill was therefore the final policy maker responsible for the hiring

training and supervision of ECDC employees during his tenure.

       66.     Defendant Massingill’s policies therefore became the customs and policies of the

County.

       67.     Defendant Massingill practices a custom and policy of providing inadequate

medical care to inmates at ECDC.

       68.     The policies, customs, decisions, and practices of Defendant Massingill created a

climate within ECDC where staff was unwilling to obtain medical care for inmates, even in the

face of a clear medical emergency.

       69.     Defendant Massingill operates ECDC under policies and practice of providing

unconstitutional care of inmates, especially related to the provision of medical care.

       70.     Defendant Massingill created an environment where detention officers did not

contact medical staff for inmates experiencing medical emergencies, including chest pains, even

if those emergencies were obvious.

       71.     Defendant Massingill’s policies created an environment where his staff were

indifferent to chest pains.

       72.     Guards and Nurses actions during Mr. Grado’s detention followed the policies and

practice put in place by Defendant Massingill.

       73.     There is a causal connection between Defendant Massingill’s policies and the

violation of Mr. Grado’s constitutional rights, which amounts to deliberate indifference.

       74.     As a proximate and foreseeable result of Defendants’ deliberate indifference to Mr.

Grado’s serious, obvious medical condition, Plaintiff suffered injuries including death, physical

injuries, pain and suffering, emotional distress, exacerbation of his medical condition.
        Case 1:19-cv-00917-KK-SCY Document 1 Filed 09/30/19 Page 8 of 8



                                       JURY DEMAND

       75.    Plaintiffs hereby demand a trial by jury on all counts.

   WHEREFORE, Plaintiffs requests judgment as follows:

       1.     Compensatory damages in an as yet undetermined amount, jointly and severally

against all Defendants, including damages for attorney’s fees and emotional harm.

       2.     Punitive damages in an as yet undetermined amount severally against the

individually named Defendant.

       3.     Reasonable costs and attorney’s fees incurred in bringing this action.

       4.     Such other and further relief as the Court deems just and proper.


                                            ELIAS LAW P.C.


                                            By:     /s/ Ali M. Morales
                                                    ALI M. MORALES
                                                    MICHAEL C. ROSS
                                                    DAVID E. IDINOPULOS
                                            111 Isleta SW, Suite A
                                            Albuquerque, NM 87105
                                            (505) 221-6000
                                            Attorneys for Plaintiff
